Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 23, 2021 has been entered.
Claims 1-10 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed May 7, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
The limitation “analysis apparatus” in Claim 1, Ln. 7, and Claim 8, Ln. 5 has been interpreted as any device capable of performing analysis, such as a sensor or measuring device.
The limitation “a direct link” in Claim 6, Ln. 6, has been interpreted as any device capable of directly linking or connecting two devices, such as a Bluetooth connection or a cable.
The limitations “a first connector” and “a second connector” in Claim 8, Lns. 5-6 and 7-8, respectively, have been interpreted as any device capable of connecting or linking.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image recording station", "image evaluation apparatus”, “transportation apparatus”, and “data transmission apparatus” in claims 1-4, 7 and 8, 1-4 and 6-9, 1, 7, and 8, and 1 and 6-8, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0029] of the Pre-Grant Publication of the instant Application, US 2019/0310277 A1 (Solbach et al., hereinafter “Solbach”) teaches the image recording station being one or more cameras. For purposes of examination, the examiner will interpret the image  [0030]-[0031] of Solbach teaches the data transmission apparatus being a direct link or a central control unit comprising one or more computers with appropriate software. For purposes of examination, the examiner will interpret the data transmission apparatus as a direct link or a central control unit comprising one or more computers with appropriate software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maroney et al. (US Pub. No. 2006/0077376; hereinafter Maroney; already of record), in view of Pollack (US Pub. No. 2015/0241458; already of record).

Regarding claim 1, Maroney discloses a laboratory analysis system ([0005], [0015]). The system comprises: 
	an analysis device, wherein each analysis device has a control unit, at least one pipetting apparatus with a vertically displaceable pipetting needle for taking a sample liquid volume from a sample vessel, and at least one analysis apparatus for analyzing a sample liquid ([0005], [0015], [0017], see Fig. 1, in order for the pipette 22 to aspirate different fractions, it must be vertically displaceable). 
An image recording station for recording images of sample vessels filled with sample liquid, and an associated image evaluation apparatus ([0020], [0032], the camera records images of the vessels, and processes the boundaries using edge detection algorithms. This corresponds to the image recording station being one or more cameras, and equivalents thereof, and the image evaluation apparatus being image processing and image evaluation software, and equivalents thereof shown in the Claim Interpretation section). 
A data transmission apparatus, by which sample-vessel- specific information items are transferable from the image evaluation apparatus to the control unit of the analysis device ([0020], [0032], [0041], a computer is connected to the camera and processes the boundaries using edge detection algorithms. This corresponds to the data transmission apparatus being a computer, and equivalents thereof as in the Claim Interpretation section). 
The control unit, to which the sample-vessel-specific information items are transferable from the image evaluation apparatus, is configured such that it controls a method including the following steps: 
evaluating the sample-vessel-specific information items from the image evaluation apparatus and establishing one or more sample-vessel-specific parameters for operation of the 22017P26216US (SAG-053) pipetting apparatus when taking a sample liquid volume from a specific sample vessel ([0005], [0015], [0017], [0020], [0032], [0041], the computer processes the positions of the fraction boundaries), and 
controlling the operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel by applying the established sample-vessel-specific parameters ([0005], [0015], [0017], [0020], [0032], [0041], the computer controls the pipette means). 
The sample-vessel-specific information items that are transferable from the image evaluation apparatus to the control unit are selected from the group of fill level height of the sample liquid and height of a separating layer within the sample liquid ([0005], [0015], [0017], [0020], [0032], [0041], the computer processes the positions of the fraction boundaries). One of the parameters established for the operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel is the maximum perpendicular travel of the pipetting needle for positioning the pipetting needle in an extraction position ([0034]-[0035], the pipette is inserted into the sample to a desired position to remove fractions. For instance, the needle is inserted to just above the position of the buffy coat to remove the plasma fraction, and then the pipette is inserted to just below the position of the buffy coat to remove the buffy coat fraction).
Maroney fails to explicitly disclose:
a multiplicity of analysis devices;
a transportation apparatus for sample vessels, all the analysis devices and the image recording station connected thereto; and
the data transmission apparatus transfers sample-vessel-specific information items to at least one control unit of a respective one of the multiplicity of analysis devices.
	Pollack is in the analogous field of clinical analyzers (Pollack [0002]). Pollack teaches a multiplicity of analysis devices, each of the respective analysis devices of the multiplicity of analysis devices having a control unit (Pollack; [0123]-[0125], see Fig. 3 at analyzer/testing stations 205A and 205B, see also [0062], [0068], each module can have an independent controller associated therewith). A transportation apparatus for sample vessels, all the analysis devices and other stations connected thereto (Pollack; [0062], all stations and analyzer modules are connected to track 200, [0154], a friction belt moves carriers along the track. This corresponds to the transportation apparatus being a conveyor belt, and equivalents thereof as shown in the Claim Interpretation section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis device in the system of Maroney to be a multiplicity of analysis devices as in Pollack. Pollack teaches that a multiplicity of analysis devices can be used to analyze different properties for a sample, thereby improving throughput (Pollack [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image (Pollack; [0062], [0154], [0003]-[0004]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample-vessel-specific information items that are transferable from the image evaluation apparatus to the control unit in the system of Maroney by including a multiplicity of analysis devices, each of the respective analysis devices having a control unit as in Pollack, thereby providing a data transmission apparatus that transfers sample-vessel-specific information items to at least one control unit of a respective one of the multiplicity of analysis devices. Pollack teaches that independently controlled modules can allow for resource preparation and interleaving of tests to more efficiently allot internal resources, thereby operating in a just-in-time manner, rather than using large physical buffers (Pollack [0068]).
Note: The instant Claims contain a large amount of functional language (ex: “for taking a sample liquid volume from a sample vessel…”, “for analyzing a sample liquid…”, “for recording images of sample vessels filled with sample liquids…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Regarding claim 2, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses that the image recording station is configured to record images of sample vessels filled with coagulated, sedimented blood, and the sample-vessel-specific information item transferable from the image evaluation apparatus to the at least one control unit is the height of the clot layer (as the system of modified Maroney is capable of detecting the positions of boundary layers in blood, the system of modified Maroney appears capable of detecting the height of a clot layer).
Note: “the image recording station is configured to…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the image recording station by showing that a control unit is configured to control it, such as “the control unit is configured to control a method including: controlling the image recording station to be configured to…”.

Regarding claim 3, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses that the image recording station is configured to record images of sample vessels filled with sedimented blood that has been made incoagulable, and the sample-vessel-specific information item transferable from the image evaluation apparatus to the at least one control unit is the height of a buffy coat layer (as the system of modified Maroney is capable of detecting the positions of boundary layers in blood, the system of modified Maroney appears capable of detecting the height of a buffy coat layer. Further, Maroney teaches identifying the position of a buffy coat layer in [0030], [0032]).

Regarding claim 4, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses that the image recording station is configured to record images of sample vessels filled with sedimented blood that has been mixed with a separating agent and the sample-vessel-specific information item transferable from the image evaluation apparatus to the at least one control unit is the height of the separating agent layer (as the system of modified Maroney is capable of detecting the positions of boundary layers in blood, the system of modified Maroney appears capable of detecting the height of a separating agent layer).

Regarding claim 5, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses that the maximum perpendicular travel of the pipetting needle for positioning the pipetting needle in an extraction position from a specific sample vessel is chosen such that the extraction position lies above the height of the separating layer, the separating layer including a clot layer, a buffy coat layer, or a separating agent layer in the specific sample vessel (Maroney [0034]-[0035], the pipette is inserted into the sample to a desired position to remove fractions. For instance, the needle is inserted to just above the position of the buffy coat to remove the plasma fraction, and then the pipette is inserted to just below the position of the buffy coat to remove the buffy coat fraction).

Regarding claim 6, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses that the data transmission apparatus, by which sample-vessel-specific information items are transferable from the image evaluation apparatus to the at least one control unit, comprises a direct link between the image evaluation apparatus and the at least one control unit (see Claim 1 above at Maroney teaching the data transmission apparatus in [0020], [0032], [0041], image evaluation apparatus in [0020], [0032], and Pollack teaching a multiplicity of analysis devices in [0123]-[0125], Fig. 3, [0062]. Further, [0041] of Maroney states that the computer is connected directly to the camera).  

Regarding claim 7, modified Maroney discloses the laboratory analysis system as claimed in claim 1. Modified Maroney further discloses the data transmission apparatus, 42017P26216US (SAG-053) by which sample-vessel-specific information items are transferable from the image evaluation apparatus to the at least one control unit (see Claim 1 above at Maroney teaching the data transmission apparatus in [0020], [0032], [0041]). Modified Maroney further discloses the multiplicity of analysis devices, the image recording station, and the transportation apparatus for sample vessels (see Claim 1 above at Maroney teaching the image recording station in [0020], [0032], and Pollack teaching the multiplicity of analysis devices in [0123]-[0125], and transportation apparatus in [0062], [0154]).
	Modified Maroney fails to explicitly disclose that the data transmission apparatus comprises a central control unit, which is linked to all the analysis devices, to the image recording station, and to the transportation apparatus for sample vessels.
(Pollack; [0038], A central controller/processor facilitates traffic direction, scheduling, and task management for carriers, [0104], the central controller is for the track, [0207], the processor may be a computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data transmission apparatus and the multiplicity of analysis devices, the image recording station, and the transportation apparatus for sample vessels of modified Maroney so that the data transmission apparatus comprises a central control unit, which is linked to all the analysis devices, to the image recording station and to the transportation apparatus for sample vessels as in Pollack. Pollack teaches that a central processor can be used to facilitate traffic, scheduling, and task management for a system (Pollack [0038]).

Regarding claim 8, Maroney discloses an automated analysis device ([0004], [0005], [0015]). The device comprises:
	a control unit, at least one pipetting apparatus with a vertically displaceable pipetting needle for taking a sample liquid volume from a sample vessel, at least one analysis apparatus for analyzing a sample liquid ([0005], [0015], [0017], see Fig. 1, in order for the pipette 22 to aspirate different fractions, it must be vertically displaceable). The control unit further has a second connector for a data transmission apparatus, by which sample-vessel-specific information items are transferable from an image evaluation apparatus of an image recording station for recording images of sample vessels filled with sample liquid to the control unit of the analysis device ([0020], [0032], the camera records images of the vessels, and processes the boundaries using edge detection algorithms. This corresponds to the image recording station being one or more cameras, and equivalents thereof, and the image evaluation apparatus being image processing and image evaluation software, and equivalents thereof shown in the Claim Interpretation section, [0041], the computer is directly connected to the camera. This corresponds to the data transmission apparatus being a computer, and equivalents thereof as in the Claim Interpretation section). 
	The control unit is configured such that it controls a method including the following steps: 
	evaluating the sample-vessel-specific information items from the image evaluation apparatus and establishing one or more sample-vessel-specific parameters for operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel ([0005], [0015], [0017], [0020], [0032], [0041], the computer processes the positions of the fraction boundaries). 
	Controlling the operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel by applying the established sample-vessel-specific parameters ([0005], [0015], [0017], [0020], [0032], [0041], the computer controls the pipette means).
	The sample-vessel-specific information items transferable from the image evaluation apparatus to the 52017P26216US (SAG-053) control unit of the analysis device are selected from the group of fill level height of the sample liquid and height of a separating layer within the sample liquid ([0005], [0015], [0017], [0020], [0032], [0041], the computer processes the positions of the fraction boundaries). One of the parameters established for the operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel is the maximum ([0034]-[0035], the pipette is inserted into the sample to a desired position to remove fractions. For instance, the needle is inserted to just above the position of the buffy coat to remove the plasma fraction, and then the pipette is inserted to just below the position of the buffy coat to remove the buffy coat fraction).
	Maroney fails to explicitly disclose: 
A first connector for connecting a transportation apparatus for sample vessels.
	Pollack is in the analogous field of clinical analyzers (Pollack [0002]). Pollack teaches a first connector for connecting a transportation apparatus for sample vessels (Pollack; [0116], see Fig. 6 at track 400 including segment G for serving analyzer/testing station 205A, segment B for serving analyzer/testing station 205, segment D for serving sample handling station 205C, and segment I for serving analyzer/testing station 205B. sample vessels move along the track, [0154], a friction belt moves carriers along the track. This corresponds to the transportation apparatus being a conveyor belt, and equivalents thereof as shown in the Claim Interpretation section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Maroney to include a first connector for connecting a transportation apparatus for sample vessels as in Pollack. Pollack teaches that a transportation apparatus can be used to move samples along a track from station to station, thereby automating the analyzing process (Pollack; [0062], [0154], [0003]-[0004]).

Regarding claim 9, modified Maroney discloses the automated analysis device as claimed in claim 8. Modified Maroney further discloses that the evaluation of the sample- vessel-specific information items from the image evaluation apparatus and the establishment of one or more sample-vessel- specific parameters for the operation of the pipetting apparatus when taking a sample liquid volume from a specific sample vessel comprises evaluation of a height of a clot layer, a height of a buffy coat layer, or a height of the separating layer, and the establishment of a height of the extraction position when taking a sample liquid volume from a specific sample vessel (Maroney [0034]-[0035], the pipette is inserted into the sample to a desired position to remove fractions. For instance, the needle is inserted to just above the position of the buffy coat to remove the plasma fraction, and then the pipette is inserted to just below the position of the buffy coat to remove the buffy coat fraction).

Regarding claim 10, modified Maroney discloses the automated analysis device as claimed in claim 9. Modified Maroney further discloses that the maximum perpendicular travel of the pipetting needle for the positioning of the pipetting needle in an extraction position from a specific sample vessel is chosen such that the extraction position lies above the height of the clot layer, the height of the buffy coat layer, or the height of the separating layer in the specific sample vessel (Maroney [0034]-[0035]).

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-9 of their Remarks that Maroney does not disclose an image recording station that is operative to transfer sample-vessel-specific information items to at least one control unit of a respective analysis device. However, Maroney teaches that the pipette is controlled to lower to the height of a boundary layer, and the boundary layer position is determined by image processing. Therefore, the height of the boundary layer (i.e. the sample-vessel-specific information items) must intrinsically be transferable to the control unit.
Applicant argues on Pgs. 9-11 of their Remarks that Maroney in view of Pollack does not teach a multiplicity of analysis devices, in addition to an image recording station that can transfer sample-vessel-specific information to at least one control unit of a respective one of the multiplicity of analysis devices. However, Maroney, which teaches a single analysis device having a control unit in communication with an image recording station, can be modified with Pollack, which teaches multiple analysis devices, to provide a multiplicity of analysis devices each having a control unit, all in communication with an image recording station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so, in order to increase analysis throughput. 
Applicant’s argument on Pg. 10 of the Remarks that there would be no motivation to modify the single analysis device of Maroney to include a multiplicity of analysis devices also having an image recording station is also unclear, and not persuasive. As previously stated, it appears that the motivation for providing a multiplicity of analysis devices would be to increase analysis throughput.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/J.M./             Examiner, Art Unit 1798             

                                                                                                                                                                              /Benjamin R Whatley/Primary Examiner, Art Unit 1798